Exhibit 10.7

SIXTH AMENDMENT

TO

X-RITE, INCORPORATED

PROMISSORY NOTE

 

Original Face Amount

  Grand Rapids, Michigan

$13,500,000

  Original Issuance Date   June 30, 2006

Reference is made to the $13,500,000 Promissory Note dated June 30, 2006 (as
previously amended, and as the same may be further amended or otherwise modified
from time to time, the “Note”) issued by X-Rite, Incorporated, a Michigan
corporation (the “Borrower”) to Fifth Third Bank, a Michigan banking corporation
(together with its successors and assigns, the ‘Lender”).

The Borrower and the Lender hereby agree as follows:

AMENDMENTS.

Upon satisfaction of each of the conditions precedent set forth below, the Note
shall be amended as follows:

(i)    The “August 30, 2008” Maturity Date on the first line of the first page
of the Note shall be and hereby is deleted and shall be and hereby is replaced
with the following date:

“October 24, 2012”.

(ii)    The third paragraph of the Note shall be and hereby is amended and
restated in its entirety to read as follows:

On or before December 31, 2008, the Borrower shall repay the outstanding
principal balance hereunder to reduce the outstanding principal balance hereof
to not more than $5,180,000 (the amount outstanding after such required
principal payment, the “New Outstanding Balance”). To the extent not sooner
paid, the Borrower shall pay the principal amount of the New Outstanding Balance
in equal (as nearly as possible) quarterly installments, on the 1st day of each
January, April, July and October commencing on the first such date to occur
after August 31, 2009, with the final payment in the amount of all principal not
sooner paid, together with all accrued and unpaid interest and any other
charges, advances and fees, if any, outstanding hereunder, due and payable in
full on the earlier of the Maturity Date or upon acceleration of the Note. The
amount of each such quarterly principal installment



--------------------------------------------------------------------------------

shall equal (as nearly as possible) the principal amount of the New Outstanding
Balance divided by forty.

(iii)    The percentage “2.50%” in the first sentence of the fourth paragraph of
the Note shall be and hereby is deleted and shall be and hereby is replaced with
the percentage “4.00%”.

(iv)    The eleventh paragraph of the Note shall be and hereby is amended and
restated in its entirety to read as follows:

An Event of Default under the Mortgage or the Credit Agreement (as defined
hereinafter) shall constitute an Event of Default hereunder. The term “Credit
Agreement” shall mean that certain First Lien Credit and Guaranty Agreement
dated as of October 24, 2007, as amended, amended and restated, extended,
supplemented or otherwise modified and in effect from time to time, by and among
Borrower, the Lender, as Agent, and the other parties thereto.

(v)    The following paragraph shall be added immediately after the eleventh
paragraph of the Note to read as follows:

The Lender’s consent to any demolition of improvements on the Mortgaged
Premises, as defined in the Mortgage, will be granted or withheld in the sole
discretion of the Lender and any such Lender consent shall be conditioned upon,
among other things, (a) the Lender’s receipt of a “land only” appraisal (the
“Appraisal”) of the Mortgaged Premises evidencing that the ratio (“Loan to Value
Ratio”) of (i) the outstanding principal amount hereunder to (ii) the appraised
value of the Mortgaged Premises without improvements thereon does not exceed
65%; and (b) to the extent that the Loan to Value Ratio exceeds 65%, the
Borrower’s repayment of the outstanding principal balance hereunder to reduce
the outstanding principal balance hereof to an amount that would cause the Loan
to Value Ratio to be equal to not more than 65%. The Lender in its sole
discretion shall have the right to review the Appraisal and determine its
reasonableness and acceptability. The Borrower shall reimburse the Lender for
any and all costs associated with the Appraisal, including, but not limited to,
costs associated with the Lender’s review thereof.

CONDITIONS PRECEDENT.

This Sixth Amendment shall become effective upon the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

1.    The Borrower shall have paid the Lender all fees due and payable to it
pursuant to the Fee Letter by and between the Borrower and the Lender dated the
date hereof.

2.    The Borrower shall have paid all costs and expenses of, or incurred by,
the Lender in connection with the negotiation, preparation, execution and
delivery of this Sixth Amendment.

3.    The Borrower shall have delivered resolutions with regard to this Sixth
Amendment and all prior amendments to the Note, which resolutions shall be
acceptable to the Lender in form and substance and shall be certified by an
officer of the Borrower acceptable to the Lender.

MISCELLANEOUS.

Except as amended or waived hereby, all other terms and provisions of the Note
shall remain unamended and unaffected hereby. All terms used but not defined in
this Sixth Amendment shall have the meanings given thereto in the Note. This
Sixth Amendment shall be affixed to the Note and shall and hereby does become
part thereof, and the Borrower shall record this Sixth Amendment in the register
regarding this Note maintained by the Borrower.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, X-RITE, INCORPORATED has caused this Sixth Amendment to be
executed and delivered by its duly authorized officer this 25th day of August,
2008.

X-RITE, INCORPORATED

 

By   /s/ David A. Rawden Name   David A. Rawden Its   Chief Financial Officer

Accepted and Agreed to:

 

FIFTH THIRD BANK By   /s/ Scott R. DeMeester Name   Scott R. DeMeester Its  
Vice President

 

 

 

 

 

 

 

 